DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 6/18/2019; claims 2 - 21 are pending; claim 1 has been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 2, 16 and 19 are directed to a method for providing meditation exericse (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: 
… b) determine, based on data from at least one of the one or more biometric sensors, whether movement of a user of the wearable device is within a tolerance range for a meditation exercise …  d) make a comparison of the at least one physiological metric, based on the data obtained from the at least one of the one or more biometric sensors during the meditation exercise, with at least one corresponding target physiological metric; and e) provide feedback information indicative of results of the comparison as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016).  For instance, a therapist would have mentally determined, based on data from at least one of the one or more biometric sensors, whether movement of a user of the wearable device is within a tolerance range for a meditation exercise; would have made a comparison of the at least one physiological metric, based on the data obtained from the at least one of the one or more biometric sensors during the meditation exercise, with at least one corresponding target physiological metric; and would have provided feedback information indicative of results of the comparison.  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions" are abstract ideas. 84 Fed. Reg. 50, 52.  Claims 2, 16 and 19 recite that providing a prompt to the user to start the meditation exercise.  The analysis or information is used for providing a prompt to start the meditation exercise.  Thus, human activity in the areas of breathing exercise is organized based on the assessments and evaluations (social activities, teaching, and following rules or instructions); wherein a therapist provides assessment and instructions to a human. The recommended breathing exercise can involve an organized human activity of coaching an individual (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical 2019 PEG.
With respect to the instant claims, Claims 2, 16 and 19 recite the additional elements of: one or more biometric sensors, at least one processor; Claims 6 and 9 recite “an optical heart rate sensor”;  Claim 8 recites “at least one motion sensor”; Claims 10 – 11, 17, 19 – 21 recite “a client device”, “the client device comprises at least one of a personal computer, a mobile phone, or a tablet computing device” and Claims 10 – 11, 17, 19, 21 recite “a transceiver”.  The limitations of sensors configured to record the movement of the user and a biometric information acquiring unit configured to acquire heart rate consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method. 
The limitation of a client device: one or more personal computer…  used to display, by way of the GUI … the prompt, text or graphic … feedback consists of a step of generic data output which is a form of insignificant extra solution activity.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 2, 16 and 19 recite the additional elements of: one or more biometric sensors, at least one processor; Claims 6 and 9 recite “an optical heart rate sensor”;  Claim 8 recites “at least one motion sensor”; Claims 10 – 11, 17, 19 – 21 recite “a client device”, “the client device comprises at least one of a personal computer, a mobile phone, or a tablet computing device” and Claims 10 – 11, 17, 19, 21 recite “a transceiver” set forth above for Step 2A, Prong 2.   Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that " Processor(s) in communication with (e.g., operating in collaboration with) the computer-readable medium (e.g., memory or other data storage device) may execute instructions of the program code, and may include one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, an application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Such a processor may be configured to perform any of the techniques described in this disclosure. A general purpose processor may be a microprocessor; but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine. A processor may also be implemented as a combination of computing devices, for example, a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration" in the Applicant’s specification, published application, para. [0087].  Examiner notes the lack of any description of specific algorithms of programming used by the processing components to perform the claimed steps. There is similarly no indication in the Specification that Applicants have achieved an advancement or improvement in display or speaker technology.  Applicant admits the conventional sensor devices that acquire biometric information or motion information of a user (Applicant’s specification, published application, para. [0029]). There is no indication in the Specification that Applicants have achieved an advancement or improvement in sensor technology.   Applicant further recites a well-known and commercially available transceiver device for communicating the biometric data from biometric monitor to the system (Applicant’s specification, published application, para. [0025]). There is no indication in the specification that Applicant have achieved an advancement or improvement in wireless transmission technology.   
Essentially, all Applicant has done here is use motion sensor and biometric sensor to capture data, use computer processing technology to select a meditation exercise, and generate information displays to a user.  This is quintessentially "collecting information, analyzing it, and displaying certain Electric Power Group, 830 F.3d at 1353. Applicant’s method recites an "abstract idea" for which computers Memorandum from the U.S. Patent & Trademark Office, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) (Apr. 19, 2018) are invoked merely as a tool. Enfish, 822 F.3d at 1335-36.  In short, claims 2, 16 and 19 directed to an abstract idea that is implemented on a computer in a manner that merely states the abstract idea while adding the words "apply it." See Alice, 573 U.S. at 223. This is not sufficient for patent eligibility. 	
Dependent claims inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 – 3, 5 and 10 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persidsky et al. (US 2015/0342518 A1).
Re claims 2, 16, 19:
2.  Persidsky teaches a wearable device, comprising: one or more biometric sensors; at least one processor (Persidsky, Abstract, “breath training device worn”; fig. 6; [0232], “Angle sensor 148 can be an accelerometer”; [0370], “a display on the given breath training device to visualize the filtered breath signal and data”; [0227], “wireless”); and 

a) obtain one or more physiological metrics, each physiological metric based on data from at least one of the one or more biometric sensors (Persidsky, [0365], “Heart Rate Variability Sensor”; [0272]; [0358]); 
b) determine, based on data from at least one of the one or more biometric sensors, whether movement of a user of the wearable device is within a tolerance range for a meditation exercise (Persidsky, [0027], “a breath training program”; [0327], “The positions of these lines can be controlled by Min Breath Depth buttons 440 and Max Breath Depth buttons 442 in breath parameters control panel 402, which function to set minBreathDepth and maxBreathDepth”; [0340], “breath threshold line ... training with a breath pattern; [0361], “a breath pattern for passive mode can have the following parameters: startBreathThreshold=14%, endBreathThreshold=50%, minBreathDepth=14%, maxBreathDepth=100%, minInhalationTime=0.4 s … ”; [0271], “range of motion of the user’s body”; [0321], “Min Breath Depth Max Breath Depth Min Inhale Time (mininhalationTime), Max Inhale Time (maxinhalationTime)”…), wherein the meditation exercise is associated with at least one physiological metric of the one or more physiological metrics (Persidsky, [0358], “By consciously altering and controlling breath as previously discussed, the user can induce a physiological response such as lowering heart rate, blood pressure, and activating the parasympathetic nervous system”); 
c) provide, responsive to determining that the movement is within the tolerance range, a prompt to the user to start the meditation exercise (Persidsky, [0271], “range of motion of the user’s body”; [0321], “Min Breath Depth Max Breath Depth Min Inhale Time (mininhalationTime), Max Inhale Time (maxinhalationTime) …”; [0162] - [0165], “instructing the user”; figs. 104 – 107, i.e., fig. 104, “Sit upright, fully exhale, and maintain this posture … click Go”; fig. 108, 384, 382, 368, show a range values for slouching and upright; ” tolerance range - [0317], “allowing the user to manually adjust posture zone coefficients 382, by using zone arrows 384 … increase or decrease all posture zone coefficients 382 in tandem”); 

e) provide feedback information indicative of results of the comparison (Persidsky, [0363], “if Recent Breath Score < breathScoreTreshold …. alert the user that Recent Breath Score is low (below a settable breathScoreTreshold), and indicate a specific reason in the alert”; [0344], “Next, display numOfBreaths on a Breaths Taken indicator 482. Next, display goodBreaths on a Correct Breaths indicator 484. Next, display a Breath Score 486 percentage (ratio of goodBreaths to numOfBreaths). Next, display a Posture Score 488 (ratio of goodPostureMeasurements to totalPostureMeasurements)”; [0358], “an analytical or game view with a real time evaluation and score for each breath”; [0362]; [0363], “a good or bad breath evaluation can be displayed on passive tracking dashboard”; [0365], “a heart rate variability sensor in a biofeedback capacity to help a user discover a resonant breath pattern”; [0366], “lowers the breath score. This feedback allows the user to discover their current level in terms of Buteyko breathing”). 

16. A method comprising: 
providing outputs from one or more biometric sensors disposed in a wearable device to a processor of the wearable device; and, with the processor: 
a) obtaining one or more physiological metrics, each physiological metric based on data from at least one of the one or more biometric sensors; 
b) determining, based on data from at least one of the one or more biometric sensors, whether movement of a user of the wearable device is within a tolerance range for a meditation exercise, wherein 
c) providing, responsive to determining that the movement is within the tolerance range, a prompt to the user to start the meditation exercise; 
d) making a comparison of the at least one physiological metric, based on the data obtained from the at least one of the one or more biometric sensors during the meditation exercise, with at least one corresponding target physiological metric; and 
e) providing feedback information indicative of results of the comparison (See claim 2 rejection above). 

19. A system comprising: 
a wearable device, including: one or more biometric sensors, a at least one processor, and a transceiver configured to communicate with a client device; and 
a non-transitory computer-readable medium storing program code to be executed by the at least one processor, the program code including instructions configured to cause the at least one processor to: 
a) obtain one or more physiological metrics, each physiological metric based on data from at least one of the one or more biometric sensors; 
b) determine, based on outputs of the one or more biometric sensors, whether movement of a user of the wearable device is within a tolerance range for a meditation exercise, wherein the meditation exercise is associated with at least one physiological metric of the one or more physiological metrics; 
c) provide, responsive to determining that the movement is within the tolerance range, a prompt to the user to start the meditation exercise; 
d) make a comparison of the at least one physiological metric, based on the data obtained from the at least one of the one or more biometric sensors during the meditation exercise, with at least one corresponding target physiological metric; and 
e) cause the client device to provide feedback information indicative of results of the comparison (See claim 2 rejection above). 

Re claim 3:
3. The wearable device of claim 2, wherein the non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to 
suggest, based at least in part on data from the one or more biometric sensors that is indicative of heart rate variability, that the user should perform the meditation exercise (Persidsky, fig. 98H, “Obtain HRV baseline score”; [0365], “the breath training program could select and point out which pattern produced the best HRV score relative to the baseline HRV score, allowing the user to train (as in FIGS. 51-52 for example) with this pattern for HRV-specific benefits”). 

Re claim 5:
5. The wearable device of claim 2, wherein the non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to suggest, based at least in part on data from the one or more biometric sensors that is indicative of respiration, that the user should perform the meditation exercise (Persidsky, [0365]). 

Re claims 10 – 11:
10. The wearable device of claim 2, further comprising a transceiver configured to communicate with a client device (Persidsky, fig. 41F, 634; [0227]). 

11. The wearable device of claim 10, wherein: 
the client device comprises at least one of a personal computer, a mobile phone, or a tablet computing device (Persidsky, [0227]); and 
the non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to wirelessly transmit (Persidsky, fig. 41F, 634; [0227]), via the transceiver, instructions to the client device to display a message that comprises at least one of: the prompt; text or graphics describing instructions associated with the meditation exercise; or the feedback (Persidsky, figs. 104 – 107; [0332], “This moving visual indicator is helpful in guiding a user to pace their exhalation”). 

Re claim 12:
12. The wearable device of claim 2, further comprising a graphical user interface (GUI) in electrical communication with the at least one processor and wherein the non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to display, by way of the GUI, a message that comprises at least one of: the prompt; text or graphics describing instructions associated with the meditation exercise; or the feedback (Persidsky, figs. 104 – 107; [0332], “This moving visual indicator is helpful in guiding a user to pace their exhalation”; fig. 77, “Position posture indicator on zone chart … Display breath indicator on zone chart”). 

Re claim 13:
13. The wearable device of claim 2, wherein the one or more physiological metrics include one or more of: heart rate, heart rate variability (HRV), photoplethysmographic (PPG) data, blood pressure, respiration rate, skin conduction, blood glucose levels, blood oxygenation, skin temperature, body temperature, electromyography characteristics, electroencephalograph (EEG), a level of activity, a level of movement, and a level of motion (Persidsky, fig. 98H; [0016]; [0232], “gyroscopes measure angular acceleration”). 

Re claims 14 - 15:
14. The wearable device of claim 13, wherein the one or more biometric sensors further includes a PPG sensor and the at least one physiological metric includes HRV based at least in part on data from the PPG sensor (Persidsky, [0016], “pulse oximetry has been adapted to determine respiration rate, using specialized algorithms which can extract this measure from the heart rate signal … a pulse oximeter device”; pulse oximeter device is a PPG sensor). 

15. The wearable device of claim 14, wherein the HRV is determined by analyzing the data from the PPG sensor and the feedback information includes providing a performance score based at least in part on the determined HRV (Persidsky, [0344], “The primary goal for the user, when training with a selected breath pattern, is to achieve as high a Breath Score 486 as possible over any given training period, and 

Re claim 17:
17. The method of claim 16, wherein the wearable device includes a transceiver configured to communicate with a client device (Persidsky, [0227]), the method further comprising: 
transmitting, via the transceiver (Persidsky, fig. 41F, 634; [0227]), instructions to the client device to display a message that comprises at least one of: the prompt; text or graphics describing instructions associated with the meditation exercise; or the feedback (Persidsky, figs. 104 – 107; [0332], “This moving visual indicator is helpful in guiding a user to pace their exhalation”). 

Re claim 18:
18. The method of claim 16, further comprising, with the processor, suggesting that the user should perform the meditation exercise based at least in part on data from the one or more biometric sensors that is indicative of at least one of heart rate variability or respiration (Persidsky, fig. 98H, “Obtain HRV baseline score”; [0365], “the breath training program could select and point out which pattern produced the best HRV score relative to the baseline HRV score, allowing the user to train (as in FIGS. 51-52 for example) with this pattern for HRV-specific benefits”). 

Re claims 20 – 21:
20. The system of claim 19, wherein the client device comprises at least one of a personal computer, a mobile phone, or a tablet computing device (Persidsky, [0227]). 

21. The system of claim 20, wherein the non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to wirelessly transmit, via the transceiver (Persidsky, fig. 41F, 634; [0227]), instructions to the client device to display a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Persidsky et al. (US 2015/0342518 A1) in view of Fuerst et al. (US 20180220957 A1).
Re claim 4:
Persidsky teaches a wherein the non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to suggest, based at least in part on data from the one or more biometric sensors that is indicative of the heart rate variability that the user should perform the meditation exercise (Persidsky, [0365], “Heart Rate Variability Sensor”; [0272]; [0358]). 

Persidsky does not explicitly he non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to suggest, based at least in part on data from the one or more biometric sensors that is indicative of the heart rate variability indicating that the heart rate variability is low, that the user should perform the meditation exercise.

Fuerst teaches an invention relate to systems for providing personalized breathing techniques to a user (Fuerst, Abstract).  Fuerst further teaches the non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to suggest, based at least in part on data from the one or more biometric sensors that is indicative of the heart rate variability indicating that the heart rate variability is low, that the user should perform the meditation exercise (Fuerst, Abstract, “determining, in real time, by the at least one specialized programmed computing device, user heart rate variability of the user (user HRV), based, at least in part, on the user sensor data, automatically calculating, by the at least one specialized programmed computing device, a parameter status percentage; providing, to the user, at least one personalized breathing recommendation being configured to modify the parameter status percentage”; [0044], “by monitoring variables extracted from the user's Heart Rate Variability (HRV) and other parameters from the heart rate, in real time, the described system is configured to provide recommendations including adjustments to the breathing rate and/or breathing pattern that will increase the efficiency of the breathing exercise”. [0045], .

Claims 6 – 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Persidsky et al. (US 2015/0342518 A1) in view of Almen (US 2005/0177051 A1).
Persidsky teaches:
Re claims 6 - 7:
6. The wearable device of claim 2, wherein: 
the one or more biometric sensors includes a heart rate sensor (Persidsky, [0016], “pulse oximetry … extract this measure from the heart rate signal … oximeter device”), the one or more physiological metrics includes a heart rate variability metric, the meditation exercise is associated with the heart rate variability metric (Persidsky, [0365], “Heart Rate Variability Sensor”), the at least one corresponding target physiological metric includes a target heart rate variability metric, and the non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to compare, in (d), the heart rate variability metric of the user during the meditation exercise with the target heart rate variability metric (Persidsky, fig. 98H; [0365] – [0366]; [0365], “the breath training program could select and point out which pattern produced the best HRV score relative to the baseline HRV score”). 

7. The wearable device of claim 6, wherein the target heart rate variability metric is based on the heart rate variability metric of the user at the beginning of the meditation exercise (Persidsky, fig. 98H; [0365] – 

Re claim 9:	
9. The wearable device of claim 2, wherein: 
the one or more biometric sensors includes a heart rate sensor (Persidsky, [0016], “pulse oximetry … extract this measure from the heart rate signal … oximeter device”); 
the one or more physiological metrics includes one or both of a heart rate metric and a heart rate variability metric (Persidsky, [0365], “Heart Rate Variability Sensor”); 
the one or more physiological metrics further includes a respiration metric (Persidsky, [0272], “respiration rate”); 
the at least one corresponding target physiological metric includes a target respiration metric; the meditation exercise is associated with the respiration metric (Persidsky, [0365], “this process could decrease the current respiration rate by a specified interval, such as 2 breaths/min”; [0366], “This feedback allows the user to discover their current level in terms of Buteyko breathing, with a pattern they can sustain. The user can then train and progressively decrease the respiration rate and/or the breath depth over time”); and 
the non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to determine the respiration metric based, at least in part, on the heart rate metric or the heart rate variability metric (Persidsky, fig. 98H; [0365] – [0366]; [0365], “the breath training program could select and point out which pattern produced the best HRV score relative to the baseline HRV score”).

Persidsky does not explicitly disclose an optical heart rate sensor.   Almen teaches an optical heart rate sensor (Almen, [0072]).  Therefore, in view of Almen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wearable device described in Persidsky, by providing the optical heart rate sensor as taught by Almen, since a plurality of optical sensors may be used and placed by those skilled in the art to determine the most advantageous .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Persidsky et al. (US 2015/0342518 A1) in view of Almen (US 2005/0177051 A1) as applied to claim 6 above, and further in view of Wegerif (US 2010/0174205 A1).
Re claim 8:
Persidsky teaches the wearable device of claim 6, wherein: 
the one or more biometric sensors includes at least one motion sensor (Persidsky, fig. 98H; [0016]; [0232], “gyroscopes measure angular acceleration”), 
the feedback information includes a performance score indicating the user's performance during the meditation exercise (Persidsky, [0344], “The primary goal for the user, when training with a selected breath pattern, is to achieve as high a Breath Score 486 as possible over any given training period, and secondarily, to achieve the highest possible Posture Score 488”; [0353]; [0358], “can select a breath exercise to train against, and then train in either an analytical or game view with a real time evaluation and score for each breath”; [0362] – [0366]; [0363], “alert the user that Recent Breath Score is low (below a settable breathScoreTreshold), and indicate a specific reason in the alert”), and 
the non-transitory computer-readable medium stores further program code that, when executed by the at least one processor, causes the at least one processor to: 
obtain a baseline heart rate variability metric for the user based on the heart rate variability when data from the motion sensor is within a tolerance range for movement at one or more times other than during the meditation exercise (Persidsky, fig. 98H, “Obtain HRV baseline score… initial interval of time”).

Persidsky does not explicitly disclose determine that the baseline heart rate variability is higher than an average heart rate variability for other individuals, and calculate, responsive to determining that the baseline heart rate variability is higher than the average heart rate variability for the other individuals, the 

Wegerif teaches a method, system, and software product for measuring heart rate variability (Wegerif, Abstract).  Wegerif further teaches the steps for determine that the baseline heart rate variability is higher than an average heart rate variability for other individuals (Wegerif, fig. 11; fig. 10; [0111], “At step 1004 an initial HRV reading for the user may be captured according to the method described in the preceding paragraphs, At step 1006, a Heart Health Index may be generated by comparing the value of the initial HRV reading against, for example, pre-stored values of norms of HRV in both sexes of the general population within a particular age range that includes the current age of the user”), and calculate, responsive to determining that the baseline heart rate variability is higher than the average heart rate variability for the other individuals, the performance score using a technique having increased sensitivity to heart rate variability as compared to the sensitivity to heart rate variability when the baseline heart rate variability is not higher than the average heart rate variability (Wegerif, fig. 11; fig. 10, “Capture Initial HRV”; [0111], “a Heart Health Index may be generated by comparing the value of the initial HRV reading against, for example, pre-stored values of norms of HRV in both sexes of the general population within a particular age range that includes the current age of the user”; [0114], “set of recommendations for improvement of the HRV value may be generated and presented to the user”; [0113], “for each of the parameters 3-13 in the above list, a score may be generated on, for example, a 5  point scale (from +2 to -2) indicating the better/worse deviation of the answers from recommendations provided”; [0115], “a recommendation of lifestyle modifications in order to improve HRV reading ( and consequently cardiovascular health)”).   Therefore, in view of Wegerif, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Persidsky, by comparing the initial HRV to norm HRV as taught by Wegerif, in order to provide a set of recommendations to a user based on the user’s demographic (Wegerif, [0114], [0111], “pre-stored values of norms of HRV in both sexes of the general population within a particular age range that includes the current age of the user”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 - 5, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 20, 22, 24 and 28 of U.S. Patent No. 10188345 (‘345). Although the subject matter claimed in the instant application is fully disclosed in the more specific claims of 1, 2, 4, 5, 6, 7, 20, 22, 24 and 28.
Re claims 2, 16, 19 (see ‘345, more specific claims 1, 2, 4, 5, 6, 7 and 20).
Re claims 3 – 5 (see ‘345, more specific claims 2, 4, 5, 6, 7 and 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715